                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 4:19CR207
                                                  )
                Plaintiff,                        )   JUDGE SOLOMON OLIVER, JR.
                                                  )
        v.                                        )
                                                  )
 SADIYA AZ-ZAHRA SOW,                             )   MOTION TO TRANSFER RELATED
                                                  )   CASE AS TO SADIYA AZ-ZAHRA SOW
                Defendant.                        )   TO THE DOCKET OF JUDGE DAN
                                                  )   AARON POLSTER

       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and David M. Toepfer, Assistant United States Attorney, and moves this

Court for an order, pursuant to Administrative Order No. 160 and Local Rule 57.9(b)(3),

reassigning this case as to defendant Sadiya Az-Zahra Sow only, to the docket of Judge Dan

Aaron Polster. This motion is made as Case Number 4:19CR206, United States v. Robert

Taylor, et al., is currently pending and is assigned to Judge Dan Aaron Polster. This matter

charges crimes that are part of the same fact situation and allegations involved in Case Number

4:19CR206, as to Defendant Sadiya Az-Zahra Sow. To allow for the expeditious administration

of these cases, by way of a plea agreement, the government respectfully requests that the Court

immediately enter an order transferring this matter as to Defendant Sadiya Az-Zahra Sow to the

docket of Judge Dan Aaron Polster.
       WHEREFORE, the United States respectfully requests that this Court order the instant

case as to Defendant Sadiya Az-Zahra Sow transferred to the docket of Judge Dan Aaron Polster.



                                                   Respectfully submitted,

                                                   JUSTIN E. HERDMAN
                                                   United States Attorney

                                            By:    /s/ David M. Toepfer
                                                   David M. Toepfer (OH: 0068008)
                                                   Assistant United States Attorney
                                                   100 E. Federal Street, City Centre One;
                                                   Suite 325
                                                   Youngstown, OH 44503
                                                   (330) 740-6986
                                                   (330) 746-0239 (facsimile)
                                                   David.Toepfer@usdoj.gov




                                              2
                                   CERTIFICATE OF SERVICE


        I hereby certify that on this 15th day of July 2019, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ David M. Toepfer
                                                        David M. Toepfer
                                                        Assistant U.S. Attorney




                                                   3
